Title: From George Washington to Major General Robert Howe, 11 September 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir
          Head Quarters West Point 11th Sepr 1779
        
        I am pleased to hear, by yours of the 9th, of the success of Major Tallmadges excursion. the stroke, tho’ small, may serve to check an insignificant yet troublesome kind of enemy. Your movement must be directed in a great measure, by your own judgment, and by circumstances. I have only one general caution to give you, which is, to let your position (if you find it advisable to take another) be at such a distance from the Enemy as to put it out of their power to reach you in the course of a night, even by mounting foot behind Dragoons. I would also observe to you—that the nearer the Enemy, the less should you be encumbered with Baggage Nor would I wish you, for the sake of a little forage, to put your covering party to the least danger. I am &c.
      